104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dane C. JORGENSEN, Plaintiff-Appellant,v.PUTT PUTT GOLF COURSES OF RICHMOND, INCOR PORATED, d/b/aPutt Putt Golf and Games, Defendant-Appellee.
No. 96-1939.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-95-1027-3)
Dane C. Jorgensen, Appellant Pro Se.
Daryl Eugene Webb, Jr., MAYS & VALENTINE, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting the employer's Fed.R.Civ.P. 12(b)(1) motion to dismiss Appellant's claim filed pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12117 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Jorgensen v. Putt Putt Golf Courses of Richmond, Inc., No. CA-95-1027-3 (E.D.Va. May 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED